DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities: It is believed that in line 8: “a second end anchored at a fixed position…” should read –a first end anchored at a fixed position…--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5, 12 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitchell.
Regarding Claim 1, Mitchell discloses, a tonneau cover system for a vehicle, the tonneau cover system comprising: a cover (Figure 6: E); a first scissor lift assembly (Figure 1: 40L) having a first fixed arm (Figure 8: 23) for mounting or capable of being mounted, as broadly recited, to a first inner side panel of a cargo bed of the vehicle (Figure 1: C) and having a plurality of first movable arms (Figure 8: 41, 44) coupled to the first fixed arm for selectively raising and lowering the cover in dependence upon a distance between a first drive point (Figure 8: 81) on one of the first movable arms (Figure 8: 44) and the first fixed arm; a first electric actuator (Figure 8: 76)  coupled to the first scissor lift, the first electric 
Regarding Claim 2, Mitchell further discloses, the tonneau cover system of claim 1, further comprising: a second scissor lift assembly (Figure 1: 40R) having a second fixed arm (Figure 1: 24) capable of being mounted to a second inner side panel of the cargo bed of the vehicle (Figure 1: D) and having a plurality of second movable arms (Figure 8: 41, 44; Figure 8 discloses a scissor lift used for both the first and second scissor lift assembly; therefore, some numerals will be the same for both the first and second lifts. The second lift assembly is on the right side of the pickup truck bed.) coupled to the second fixed arm for selectively raising and lowering the cover in dependence upon a distance between a second drive point (Figure 8: 81) on one of the second movable arms (Figure 8: 44) and the second fixed arm; and a second electric actuator (Figure 8: 76) coupled to the second scissor lift, the second electric actuator having a second end anchored at a fixed position (Figure 8: 77) relative to the second fixed arm and a second end coupled to the second drive point, the second electric actuator for dynamically changing length under electrical power to be selectively between the extended length (Figure 7) and the retracted length (Figure 8) thereby changing the distance between the second drive point and the second fixed arm; wherein the controller (Figure 1: 93) is further coupled to the second electric actuator for controlling the second electric actuator to change length in accordance with the user input signal.
Regarding Claim 5, Mitchell further discloses “the tonneau cover system of claim 1, further comprising a power supply line for coupling to the controller and the first electric actuator to a battery of the vehicle (Col. 10, lines 17-19).”

Regarding Claim 15, Mitchell further discloses, “the tonneau cover system of claim 1, wherein the vehicle is a pickup truck (Figure 1: A; Col. 4, lines 21-25).”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5, 12 and 15 are rejected under 35. U.S.C. 103 as being unpatentable over Mitchell in view of Dylewski, II et al. (US Pat 9,981,600) and Billiu et al. (US Pat 6,209,944).
Regarding Claim 1, Mitchell discloses, a tonneau cover system for a vehicle, the tonneau cover system comprising: a first scissor lift assembly (Figure 1: 40L) having a first fixed arm (Figure 8: 23) and having a plurality of first movable arms (Figure 8: 41, 44) coupled to the first fixed arm for selectively raising and lowering the cover in dependence upon a distance between a first drive point (Figure 8: 81) on one of the first movable arms (Figure 8: 44) and the first fixed arm; a first electric actuator (Figure 8: 76)  coupled to the first scissor lift, the first electric actuator having a first end anchored at a fixed position 
While the “cover” of Mitchell is considered to be a tonneau cover as broadly recited and defined by Merriam-Webster, Mitchell fails to disclose a tonneau cover being of relatively low-profile, and that the first fixed arm is mounted to a first inner side panel of the cargo bed.
Dylewski, II et al. disclose a tonneau cover (Figure 1: 4-tonneau cover) or bed cap (Figure 8: 36-bed cap) attached to a pickup truck (Figure 1: 2-pickup truck).
Billiu et al. disclose a first fixed arm of a tonneau cover (Figure 1: 10) scissor lift assembly (Figure 1: 40) with a channel (Figure 5: 14), similar to the fixed arm of Mitchell, mounted to the inner side panel (Figure 5: P2) of a cargo bed (Figure 5: B) of a vehicle (Figure 1: T).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to construct the tonneau cover scissor lift assembly of Mitchell with a traditionally understood tonneau cover, as taught by Dylewski, II et al., and with the fixed arm mounted to an inner side panel of the cargo bed of the vehicle, as taught by Billiu et al. in order to ensure a low-profile cover for the cargo bed.
Regarding Claim 2, Mitchell, as modified above by Dylewski, II et al. and Billiu et al., discloses the tonneau cover system, further comprising: a second scissor lift assembly (Figure 1: 40R) having a second fixed arm (Figure 1: 24) and having a plurality of second movable arms (Figure 8: 41, 44; Figure 8 discloses a scissor lift used for both the first and second scissor lift assembly; therefore, some numerals will be the same for both the first and second lifts. The second lift assembly is on the right side of the pickup truck bed.) coupled to the second fixed arm for selectively raising and lowering the cover in dependence upon a distance between a second drive point (Figure 8: 81) on one of the second movable arms (Figure 8: 44) and the second fixed arm; and a second electric actuator (Figure 8: 76) coupled to the 
Mitchell, as modified above by Dylewski, II et al. and Billiu et al., fails to disclose that the second fixed arm is mounted to the second inner side panel of the cargo bed.
Billiu et al. disclose a second fixed arm of a tonneau cover (Figure 1: 10) scissor lift assembly (Figure 1: 40) with a channel (Figure 5: 14), similar to the fixed arm of Mitchell, as modified above by Dylewski, II et al. and Billiu et al., mounted to the inner side panel (Figure 5: P2) of a cargo bed (Figure 5: B) of a vehicle (Figure 1: T).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to mount the second fixed mounting arm of Mitchell, as modified above by Dylewski, II et al. and Billiu et al., on the inner side panel of the cargo bed, as taught by Billiu et al., to ensure a low-profile tonneau cover assembly.
Regarding Claim 5, Mitchell, as modified above by Dylewski, II et al. and Billiu et al., discloses “a power supply line for coupling to the controller and the first electric actuator to a battery of the vehicle (Col. 10, lines 17-19).”
Regarding Claim 12, Mitchell, as modified above by Dylewski, II et al. and Billiu et al., further discloses “the tonneau cover system of claim 1, wherein the cover is detachable from the first scissor lift assembly (Col. 5, lines 17-20).” The fastening of cover to the scissor lift assembly described by Mitchell indicates that it may also be detached.

Claims 1-2, 5, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Liao (US Pat 7,422,265) in view of Trinier (US PG Pub 2019/0061497).
Regarding Claim 1, Liao discloses a tonneau cover system for a vehicle (Figure 3), the tonneau cover system comprising: a cover (Figure 3: 61); a first scissor lift assembly (Figure 1, left side) having a first fixed arm (Figure 1: 11) and stanchion with fastener 191 (Figures 1 & 3: 12) for mounting the first fixed arm 10 to a first inner side panel of a cargo bed of the vehicle (see Figure 3) and having a plurality of first movable arms (Figure 1: 20, 30) coupled to the first fixed arm for selectively raising and lowering the cover in dependence upon a distance between a first drive point (Figure 1: 22) on one of the first movable arms (Figure 1: 20) and the first fixed arm (Figure 1:10); a first actuator (Figure 1: 50) coupled to the first scissor lift, the first actuator having a first end anchored at a fixed position relative to the first fixed arm (Figure 1: 16) and a second end coupled to the first drive point (Figure 1: 22), the first actuator for dynamically changing length to be between an extended length and a retracted length thereby changing the distance between the first drive point and the first fixed arm. Figure 2 demonstrates the extended and retracted lengths of the actuator and the position of the tonneau cover in each circumstance.
Liao fails to disclose that the first actuator coupled to the first scissor lift is electric and a controller is coupled to the first electric actuator.
Trinier discloses a tonneau cover system for a vehicle, the tonneau cover system comprising: a first electric actuator (Figure 9: 141; Paragraph 0054, lines 1-3), the first electric actuator for dynamically changing length under electrical power to be between an extended length and a retracted length (Figures 3 and 4); and a controller (Figure 8: 151) coupled to the first electric actuator and configured to control the first electric actuator to change length in accordance with a user input signal (Paragraph 0054, lines 9-12).

Regarding Claim 2, Liao, as modified above, discloses a second scissor lift assembly (Figure 3, right side) having a second fixed arm (Figure 1: 10; Figure 1 represents the scissor lift of both the right and left sides) and stanchion (Figure 1: 12) for mounting to a second inner side panel of the cargo bed of the vehicle and having a plurality of second movable arms (Figure 1: 20, 30) coupled to the second fixed arm for selectively raising and lowering the cover in dependence upon a distance between a second drive point (Figure 1: 22) on one of the second movable arms and the second fixed arm; a second actuator (Figure 1: 50) coupled to the second scissor lift, the second actuator having a first end anchored at a fixed position relative to the second fixed arm (Figure 1: 16) and a second end coupled to the second drive point (Figure 1: 22), the second actuator for dynamically changing length to be between an extended length and a retracted length thereby changing the distance between the second drive point and the second fixed arm. Figure 2 demonstrates the extended and retracted lengths of the actuator and the position of the tonneau cover in each circumstance.
Liao fails to disclose that the second actuator coupled to the second scissor lift is electric and a controller is coupled to the second electric actuator.
Trinier discloses a tonneau cover system for a vehicle, the tonneau cover system comprising: a second electric actuator (Figure 9: 141; Paragraph 0054, lines 1-3), the second electric actuator for dynamically changing length under electrical power to be between an extended length and a retracted length (Figures 3 and 4); and a controller (Figure 8: 151) coupled to the second electric actuator and configured to control the second electric actuator to change length in accordance with a user input signal (Paragraph 0054, lines 9-12).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to construct the second actuator of Liao, as modified above by Trinier, with 
Regarding Claim 5, Liao, as modified by Trinier above, discloses a tonneau cover scissor lift system; however, Liao, as modified above, fails to disclose a power supply line for coupling the controller and first electric actuator to a battery of the vehicle.
Trinier discloses a power supply line for coupling the controller and first electric actuator to a battery of the vehicle (Paragraph 0054, lines 3-8).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to utilize a power supply line to connect the first electric actuator and the controller to the battery of the vehicle, as taught by Trinier, in the tonneau cover lift assembly of Liao to avoid the need for another power source to be provided.
Regarding Claim 8, Liao, as modified above, discloses, “the tonneau cover system of claim 1, wherein the plurality of first movable arms are configured such that: the cover is lowered to be level with a first side railing of the first inner side panel of the cargo bed (Figure 5: 60) when the first electric actuator (Figure 5: 50) is retracted to the retracted length (Figure 5: 50 is retracted, 61 is level with the first side railing); and the cover (Figure 4: 61) is raised in a manner that is not level with the first side railing of the first inner side panel of the cargo bed (Figure 4: 60) when the first electric actuator (Figure 4: 50) is extended to the extended length (Figure 4: 50 is extended, 61 is not level with the first side railing).”
Regarding Claim 9, Liao, as modified above, discloses, “the tonneau cover system of claim 8, wherein, when the first electric actuator is extended to the extended length, the first scissor lift raises the cover such that a front edge of the cover is lower than a rear edge of the cover (Figure 4).”
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mitchell (as applied above in paragraph 5), or alternatively Mitchell, as modified above by Dylewski, II et al. and Billiu et al., in view of Antreich et al. (US PG Pub 2008/0315633).

Antreich et al. discloses a cover system for a cargo area of a vehicle with a fixed arm and a plurality of moveable arms. The moveable arms are actuated by a first actuator with a sensor to determine the length of the first actuator and a second actuator with a sensor to determine the length of the second actuator (Paragraph 0014, lines 1-3). A controller of the actuators (Paragraph 0017, lines 1-3; Paragraph 0018, lines 9-15) then determines if the first and second lengths are within a determined tolerance (Paragraph 0019, lines 1-4).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to equip the first and second electric actuators of Mitchell (as applied above in paragraph 5), or alternatively Mitchell, as modified above by Dylewski, II et al. and Billiu et al., with sensors to determine the length of the actuator, as taught by Antreich et al., in order to ensure that the movement of the two scissor lifts is synchronous and to prevent damage to the cover system.
Claims 4, 6, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell (as applied above in paragraph 5), or alternatively Mitchell, as modified above by Dylewski, II et al. and Billiu et al., in view of Mulholland et al. (US PG Pub 2014/0265404).
Regarding Claim 4, Mitchell (as applied above in paragraph 5), or alternatively Mitchell, as modified above by Dylewski, II et al. and Billiu et al., discloses a scissor lift assembly with a first electric actuator and a controller; however, Mitchell (as applied above in paragraph 5), or alternatively Mitchell, as modified above by Dylewski, II et al. and Billiu et al., fails to disclose a battery for providing power to the controller and the first actuator.
Mulholland et al. discloses a tonneau cover system with an electric actuator and a controller that utilizes a battery to the power the actuator and controller (Paragraph 0027, lines 12-16).

Regarding Claim 6, Mitchell (as applied above in paragraph 5), or alternatively Mitchell, as modified above by Dylewski, II et al. and Billiu et al., discloses a tonneau cover scissor lift assembly with a controller; however, Mitchell (as applied above in paragraph 5), or alternatively Mitchell, as modified above by Dylewski, II et al. and Billiu et al., fails to disclose a wireless receiver and a remote control with a wireless transmitter to communicate a user input signal to the controller.
Mulholland et al. discloses a tonneau cover system with an actuator and controller. The system of Mulholland et al. also discloses a wireless receiver coupled to the controller and a remote control with a wireless transmitter, allowing user input to be communicated wirelessly to the controller (Paragraph 0030, lines 1- 7).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to include a wireless receiver on the controller and a remote control with a wireless transmitter, as taught by Mulholland et al., in the tonneau cover scissor lift assembly of Mitchell (as applied above in paragraph 5), or alternatively Mitchell, as modified above by Dylewski, II et al. and Billiu et al., to allow a user to operate the lift assembly away from the vehicle.
Regarding Claim 14, Mitchell (as applied above in paragraph 5), or alternatively Mitchell, as modified above by Dylewski, II et al. and Billiu et al., discloses a tonneau cover scissor lift assembly with a first scissor lift assembly; however, Mitchell (as applied above in paragraph 5), or alternatively Mitchell, as modified above by Dylewski, II et al. and Billiu et al., does not disclose that the cover has a first and second section that are detachable, allowing the first section of the cover to be raised and lowered independently of the second section.

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to construct the tonneau cover scissor lift of Mitchell (as applied above in paragraph 5), or alternatively Mitchell, as modified above by Dylewski, II et al. and Billiu et al., with a double door construction, as taught by Mulholland, to allow access to one side of the cover, while the other remains undisturbed, to provide a means of accessing smaller items while blocking precipitation from the side that does not require access.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell (as applied above in paragraph 5), or alternatively Mitchell, as modified above by Dylewski, II et al. and Billiu et al., in view of Trinier (US PG Pub 2019/0061497).
Regarding Claim 7, Mitchell (as applied above in paragraph 5), or alternatively Mitchell, as modified above by Dylewski, II et al. and Billiu et al., discloses a tonneau cover scissor lift assembly with a controller; however, Mitchell (as applied above in paragraph 5), or alternatively Mitchell, as modified above by Dylewski, II et al. and Billiu et al., discloses that the controller uses a switch instead of buttons to receiver user input.
Trinier discloses a tonneau cover lift assembly with a control unit (Figure 8: 151) that has buttons to receive a user input signal (Paragraph 0054, lines 8-11).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to modify the scissor lift assembly of Mitchell (as applied above in paragraph 5), or alternatively Mitchell, as modified above by Dylewski, II et al. and Billiu et al., to include buttons, as taught by Trinier, instead of a switch to allow for more control options to be made available to the user.

Trinier discloses a tonneau cover lift assembly with a first electric actuator. When the first electric actuator is in a retracted position, the tonneau cover is level with the side railing of the cargo bed of the vehicle (Figure 3; Paragraph 0042, lines 6-10).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to construct the tonneau cover assembly of Mitchell (as applied above in paragraph 5), or alternatively Mitchell, as modified above by Dylewski, II et al. and Billiu et al., so that the cover is level with the first side railing of the first inner panel of the cargo bed when the first electric actuator is retracted, as taught by Trinier, to maintain a low profile and reduce the effects of the cover system on the performance and visibility of the vehicle.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mitchell (as applied above in paragraph 5), or alternatively Mitchell, as modified above by Dylewski, II et al. and Billiu et al., in view of Chapman et al. (US PG Pub 2015/0197290).
Regarding Claim 13, Mitchell (as applied above in paragraph 5), or alternatively Mitchell, as modified above by Dylewski, II et al. and Billiu et al., discloses a tonneau cover scissor lift assembly; however, Mitchell (as applied above in paragraph 5), or alternatively Mitchell, as modified above by Dylewski, II et al. and Billiu et al., fails to disclose that a portion of the cover can be folded upward to allow access to the cargo bed when the first scissor lift has lowered the assembly.

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to construct the tonneau cover of Mitchell (as applied above in paragraph 5), or alternatively Mitchell, as modified above by Dylewski, II et al. and Billiu et al., in two sections, with one section being foldable upwards, as taught by Chapman et al., to allow access to a portion of the cargo bed while the rest of the cargo bed remains covered.
Claims 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 10 would be allowable for reciting a tonneau cover scissor lift assembly with a bottom arm, a middle arm, a top arm, a short connector arm, a front lower arm, a front upper arm, a back lower arm and a back upper arm. The recitation continues that “the bottom arm is pivotally attached to the front lower arm and the back lower arm; the middle arm is pivotally attached to the front upper arm and the back lower arm; the top arm the top arm is pivotally attached to the front upper arm and the back upper arm; the short connector arm is pivotally attached to the middle arm and the back upper arm; the front lower arm is pivotally attached to the bottom arm, the first fixed arm, and the front upper arm; the front upper arm is pivotally attached to the middle arm, the front lower arm, and the top arm; the back lower arm is pivotally attached to the bottom arm, the first fixed arm, the back upper arm, and the middle arm; and the back upper arm is pivotally attached to the short connector arm, the back lower arm, and the top arm.” The pertinent prior art does not properly teach or suggest such a configuration, making the recitation allowable.
Claim 11 would be allowable because it is dependent on Claim 10.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA M SHULL whose telephone number is (571)272-9415. The examiner can normally be reached Tues-Thurs 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Glenn Dayoan can be reached on (571) 272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERONICA MARIE SHULL/Examiner, Art Unit 3612                                                                                                                                                                                                        
/Joseph D. Pape/Primary Examiner, Art Unit 3612